By JOHNSON, J.,
dissenting :
In February, 1868, Ford, the relator, and appellant here, with intent to secure the right to construct a certain toll road under the provisions of the general law regulating toll roads and bridges, approved March 8th, 1865, (Stats. 1864-5,254) made the certificate contemplated by section one of said Act, and acknowledged the same before the County Recorder of Washoe County. This process was repeated in August, 1868. These certificates were made of record in said county.
On the trial in the Court below, the certificates being offered in evidence on the part of the plaintiff, were objected to on the ground that the County Recorder, at the times above stated, had no authority to take acknowledgments of such instruments. The objection being sustained, the case on appeal presents the single question whether the County Recorder had authority to take acknowledgments of deeds; for to render such a certificate valid by the provisions of section one of the Act referred to, the party “ shall make, sign, and acknowledge the same, before some officer entitled to take acknowledgments of deeds.”
On behalf of appellant it is claimed that power was given County Recorders to take acknowledgment of deeds, etc., by section six hundred and thirty-six of the Practice Act. To this view of the question I am much inclined, and if the proposition depended solely on a construction of that section, I would probably adopt that view of it. But has not a later enactment superceded the authority of that statute ? Admit that on the twenty-ninth of November, 1861, County Recorders, under section six hundred and thirty-six, could take acknowledgments of deeds, how stood the matter when, by the law of March 11th, 1867, (Stats. 1867, 108) it was provided that “ the proof or acknowledgment of every conveyance affecting any real estate, shall be taken by some one of the following officers: First, if'acknowledged or proved within this State by some Judge or Clerk of a Court having a seal, or some Notary Public or Justice of the Peace.” * * *
*146This law was in force, and in my view none other, regulating the matter of acknowledgments taken within the State when these certificates were made. It was subsequent in point of time to the enactment of 1861, under which the power of the County Recorder to do this thing is claimed, and if conflicting with a former Act, upon all known principles of construction must be held the superior and prevailing law. The law-making power, on the eleventh of March, 1867, had declared that “ the proof or acknowledgment of every conveyance affecting any real estate shall be taken by some one of the following officers, etc., among which are not enumerated County Recorders. This in itself is a positive inhibition on such officers exercising such powers, after the date of its approval, unless covered by subsequent enactments, which perhaps the recently-amended Practice Act has done, which however is of later date than the matters involved in this appeal.
In my opinion the judgment of the District Court should be affirmed.